Case 1:20-cr-00657-MKV Document 37 Filed 04/15/21 Page 1 of 2
            Case 1:20-cr-00657-MKV Document 37 Filed 04/15/21 Page 2 of 2




        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


Date:
                Print Name                               Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:
 t.(/t;/�       Print Name                               s


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is: __________


Date:
                Signature of Defense Counsel




Accepted:
                Signature of Judge
                Date: 4/15/21




                                                     2
